MADDOX, Justice
(concurring specially).
This petition for the writ of mandamus arises out of a case involving a dispute over the rights to methane gas, and the specific question presented is whether the trial judge correctly interpreted this Court’s previous order remanding the case. See NCNB Texas Nat’l Bank, N.A. v. West, 631 So.2d 212 (Ala.1993). On remand, the trial court granted a hearing to resolve certain factual and legal issues raised on remand, and, in response to the petition now before us, it stated, “After reviewing the submittals and studying [the Supreme Court’s] opinion in detail, I scheduled and held another off-the-record conference at which I considered not only the issues raised by the parties but also a mechanism whereby the background facts surrounding the legal issues could be placed [off] record so that I could make a decision on the remaining issues.”
When this Court issued its October 8,1993, opinion, 631 So.2d 212, I disagreed with the majority’s holding and wrote a lengthy dissenting opinion. Had the majority elected to affirm the original judgment in this case, the problem now presented by this petition for' the writ of mandamus would not have been posed.
I concur in denying the writ.